DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.
Claim Rejections - 35 USC § 112
Due to Applicant’s amendments, the previous 35 USC 112 rejections have been withdrawn.
Claim Objections
Claims 8-16 and 22-23 are objected to because of the following informalities:
In claim 8, as the claim depends on claim 1:
	“A process for electropolishing metal surfaces of the medical device of claim 1 comprising: a) providing the medical device having the nickel-titanium surface with the oxide layer; b) providing the electropolishing device comprising at least one anode, at least one cathode and the bath for the containment of the electropolishing solution of claim 1 in an amount of solution sufficient to immerse the medical device; c) contacting the anode to the medical device; d) immersing the medical device into the electropolish the medical device.”
In claim 9: “The process of claim 8, wherein the electropolishing solution has the composition of claim 2.”
Claims 10-14 require the same correction as claim 9.
In claim 15: “The process of claim 8, wherein the electropolishing solution is maintained at a temperature from 40 to 80 °C.”
Appropriate correction is required.
Allowable Subject Matter
Claims 1-7 and 20-21 are allowed.  Claims 8-16 and 22-23 would be allowable if the above informalities are corrected.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest an electropolish device comprising an electropolishing solution comprising 25-50 wt.% sulfuric acid, 0.5-10 wt.% citric acid and 0.2-2 wt.% sulfamic acid, and a medical device having a nickel-titanium surface with an oxide layer.  The closest prior art are Taylor, Emesh and Uzoh.  As stated in Applicant’s remarks submitted 11 April 2022, pp. 9-10, the instant invention demonstrates criticality of the instantly claimed range based upon needle penetration tests with the inventive electropolishing solutions having reduced penetration force as compared to non-electropolished needles or those electropolished in the Control Examples that lack sulfamic acid.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See claim objections above for claims 8-16 and 22-23.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794